        Case 2:19-mc-00191-GJP Document 38 Filed 08/27/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HIGH TECH NATIONAL, LLC,
 d/b/a HIGH TECH LOCKSMITHS,
                   Plaintiff,                          MISCELLANEOUS ACTION
                                                       NO. 19-191
       v.

 CHARLES STEAD and CHARLES
 STEAD ENTERPRISES, INC.,
                 Defendants.


                                        ORDER

      AND NOW, this 27th day of August, 2020, upon consideration of the motion

(Dkt. No. 30) of Defendants Charles Stead and Charles Stead Enterprises, Inc. seeking

relief from the Court’s contempt order of July 2, 2020 and the response in opposition of

Plaintiff High Tech National, LLC d/b/a/ High Tech Locksmiths (Dkt. No. 34), it is

ORDERED that Defendants’ motion is DENIED and Defendants shall pay a contempt

fine of $13,000 to the Clerk of Court for the United States District Court for the Eastern

District of Pennsylvania.

      It is FURTHER ORDERED that upon consideration of High Tech’s petition for

an award of attorneys’ fees and costs (Dkt. No. 32), Defendants’ response (Dkt. No. 35)

and High Tech’s reply (Dkt. No. 36), the petition is GRANTED and JUDGMENT IS

ENTERED in favor of High Tech and against Defendants for $19,153 in attorneys’ fees

and $600 in costs, together with such additional reasonable attorneys’ fees and costs

which may be incurred in the collection and enforcement necessary to achieve

satisfaction of the judgment.

      It is STILL FURTHER ORDERED that Stead and CSE are jointly and
        Case 2:19-mc-00191-GJP Document 38 Filed 08/27/20 Page 2 of 2




severally liable for the contempt fine and the attorneys’ fees and costs and they shall

pay the amounts due on or before Friday, September 11, 2020.

                                                BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                __________________________
                                                GERALD J. PAPPERT, J.




                                            2
